Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AU on 12/17/18. It is noted, however, that applicant has not filed a certified copy of the AU2018904782 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 14-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 14) “an ad-promo engine in communication with a network and including software providing a selection interface displaying fields to select or customize parameters of each sponsor promotional campaign, the parameters including a budget, at least one reward, and a phrase associated with the at least one reward, the parameters being stored in a sponsor registry; a game engine in communication with the network and including software arranged to create a game by breaking the phrase into multiple game pieces, match the game created to a sponsor promotional campaign, store the game in a game database, receive a request from a user for the game and for a game piece, check availability of a game piece for the game 
Engaging in multiple promotional campaigns by single representation is well known in the art. For instance, Adamousky et al. (2009/0287570) in view of Boyd et al. (2004/0193489) teaches engaging in multiple promotional campaigns. However, Adamousky in view of Boyd is silent on “an ad-promo engine in communication with a network and including software providing a selection interface displaying fields to select or customize parameters of each sponsor promotional campaign, the parameters including a budget, at least one reward, and a phrase associated with the at least one reward, the parameters being stored in a sponsor registry; a game engine in communication with the network and including software arranged to create a game by breaking the phrase into multiple game pieces, match the game created to a sponsor 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715